UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-84730 LEASE EQUITY APPRECIATION FUND I, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 68-0492247 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None Not applicable Securities registered pursuant to Section 12 (g) of the Act: Limited Partner Units Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £Yes R No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. £Yes R No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes £ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller Reporting Company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). £Yes R No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. There is no public market for the Registrant’s securities. DOCUMENTS INCORPORATED BY REFERENCE None LEASE EQUITY APPRECIATION FUND I, L.P. INDEX TO ANNUAL REPORT ON FORM 10-K PART I PAGE ITEM1: Business 3 ITEM1A: Risk Factors 4 ITEM 1B: Unresolved Staff Comments 4 ITEM 2: Properties 4 ITEM 3: Legal Proceedings 5 ITEM 4: Removed and Reserved 5 PART II 6 ITEM 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer of Equity Securities 6 ITEM 6: Selected Financial Data 7 ITEM 7: Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 ITEM 7A: Quantitative and Qualitative Disclosures about Market Risk 15 ITEM 8: Financial Statements and Supplementary Data 16 ITEM 9: Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 31 ITEM 9A: Controls and Procedures 31 ITEM 9B: Other Information 31 PART III 32 ITEM 10: Directors and Executive Officers of the Registrant 32 ITEM 11: Executive Compensation 34 ITEM 12: Security Ownership of Certain Beneficial Owners and Management and Related Unit Holder Matters 34 ITEM 13: Certain Relationships and Related Transactions 34 ITEM 14: Principal Accountant Fees and Services 35 PART IV 35 ITEM 15: Exhibits, Financial Statement Schedules 35 SIGNATURES 37 2 Index CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this Annual Report on Form 10-K (this “Report”) include “forward-looking statements.” Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts. In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expects,” “intend,” “may,” “plan,” “potential,” “project,” “should,” “will” and “would” or the negative of these terms or other comparable terminology. Forward-looking statements contained in this Report are based on our beliefs, assumptions and expectations of our future performance, taking into account all information currently available to us. These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us or are within our control. If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. Forward-looking statements we make in this Report are subject to various risks and uncertainties that could cause actual results to vary from our forward-looking statements, including: ● changes in our industry, interest rates or the general economy; ● increased rates of default and/or decreased recovery rates on our investment in lease and loans; ● availability, terms and deployment of debt funding; ● general volatility of the debt markets; ● the timing of cash flows, if any, from our investments in leases and loans and payments for debt service; ● the degree and nature of our competition; and ● availability and retention of qualified personnel. We caution you not to place undue reliance on these forward-looking statements which speak only as of the date of this Report. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable law or regulation, we undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this filing or to reflect the occurrence of unanticipated events. As used herein, the terms “we,” “us,” or “our” refer to Lease Equity Appreciation Fund I, L.P. and subsidiary. PART I ITEM 1 – BUSINESS General We are a Delaware limited partnership formed on January 31, 2002 by our General Partner, LEAF Financial Corporation (the “General Partner”), which manages us. Our General Partner is a subsidiary of Resource America, Inc. (“RAI”). RAI is a publicly-traded company (NASDAQ: REXI) that uses industry specific expertise, to evaluate, originate, service and manage investment opportunities through its commercial finance, real estate and financial fund management segments. Through our offering termination date of August 15, 2004, we raised $17.1 million by selling 171,746 of our limited partner units. We commenced operations in March 2003. We are expected to have a nine-year life, consisting of an offering period of up to two years, a five year reinvestment period and a subsequent maturity period of two years, during which our leases and secured loans will either mature or be sold. Our five year reinvestment period has ended and we entered the maturity period in August 2009. In the event we are unable to sell our remaining leases and secured loans during the maturity period, to the extent that there is excess cash, we expect to continue to return capital to our partners as those leases and loans mature. Substantially all of our leases and loans mature by the end of 2013. We will terminate on December 31, 2027, unless sooner dissolved or terminated as provided in the Limited Partnership Agreement. We acquired a diversified portfolio of new, used or reconditioned equipment that we lease to third-parties. We also acquired portfolios of equipment subject to existing leases from other equipment lessors. Our financings were typically acquired from our General Partner. In addition, we made secured loans to end users to finance their purchase of equipment. We attempted to structure our secured loans so that, in an economic sense, there was no difference to us between a secured loan and a full payout equipment lease. We financed business-essential equipment including, but not limited to, computers, copiers, office furniture, water filtration systems, machinery used in manufacturing and construction, medical equipment and telecommunications equipment. We focused on the small to mid-size business market, which generally includes businesses with: ●500 or fewer employees; ●$1 billion or less in total assets; or ●$100 million or less in total annual sales. 3 Index Our principal objective was to generate regular cash distributions to our limited partners. Our leases consisted of direct financing leases and operating leases as defined by generally accepted accounting principles in the United States (“US GAAP”). Under the direct financing method of accounting, interest income (the excess of the aggregate future rentals and estimated unguaranteed residuals upon expiration of the lease over the related equipment cost) is recognized over the life of the lease using the interest method. Under the operating method, the cost of the leased equipment, including acquisition fees associated with lease placements, is recorded as an asset and depreciated on a straight-line basis over its estimated useful life. Rental income on operating leases consists primarily of monthly periodic rentals due under the terms of the leases. Generally, during the lease terms of existing operating leases, we will not recover all of the cost and related expenses of rental equipment and, therefore, we are prepared to remarket the equipment in future years. We discontinue the recognition of revenue for leases and loans for which payments are more that 90 days past due. These assets are classified as non-accrual. As discussed further in ITEM 7, the recent economic recession in the United States has adversely affected our operations as a result of higher delinquencies and may continue to do so as the economy recovers. Available Information We file annual, quarterly and current reports and other information with the SEC. The public may read and copy information we file with the SEC at the SEC’s public reference room at treet, NE, Washington, D.C. 20549, on official business days during the hours of 10:00 am and 3:00 pm. The public may obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet website that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. The internet address of the SEC site is http://www.sec.gov. Our General Partner’s internet address is http://www.LEAFnow.com. We make our SEC filings available free of charge on or through our General Partner’s-internet website as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. We are not incorporating by reference in this report any material from our General Partner’s website. Competition The equipment leasing business is highly fragmented and competitive. We acquire equipment from our General Partner and its affiliates. Our General Partner and affiliates compete with: ● a large number of national, regional and local banks, savings banks, leasing companies and other financial institutions; ● captive finance and leasing companies affiliated with major equipment manufacturers; and ● other sources of equipment lease financing, including other publicly-offered partnerships. Many of our competitors are substantially larger and have considerably greater financial, technical and marketing resources than we have. Competition with these entities may reduce the creditworthiness of potential lessees or borrowers to whom we have access or decrease our yields. For example, some competitors may have a lower cost of funds and access to funding sources that are not available to us. A lower cost of funds could enable a competitor to offer leases or loans at rates which are less than ours, potentially forcing us to lower our rates or lose origination volume. Employees As is commonly the case with limited partnerships, we do not directly employ any of the persons responsible for our management or operations. Rather, the personnel of our General Partner and or its affiliates manage and operate our business. Officers of our General Partner may spend a substantial amount of time managing the business and affairs of our General Partner and its affiliates and may face a conflict regarding the allocation of their time between our business and affairs and their other business interests. The officers of our General Partner who provide services to us are not required to work full time on our affairs. These officers may devote significant time to the affairs of our General Partner’s affiliates and be compensated by these affiliates for the services rendered to them. There may be significant conflicts between us and affiliates of our General Partner regarding the availability of these officers to manage us. ITEM 1A – RISK FACTORS Risk factors have been omitted as permitted under rules applicable to smaller reporting companies. ITEM 1B – UNRESOLVED STAFF COMMENTS None. ITEM 2 – PROPERTIES We do not own or lease any real property. 4 Index ITEM 3 – LEGAL PROCEEDINGS We are not subject to any pending material legal proceedings. ITEM 4 – REMOVED AND RESERVED Removed and reserved pursuant to SEC Release 33-9089A. 5 Index PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our limited partner units are not publicly traded. There is no market for our limited partner units and it is unlikely that any will develop. The following table shows the number of equity security holders, including our General Partner with respect to limited partner units it purchased. NumberofPartners as of December31, 2010 Title of Class Limited Partners General Partner 1 Total distributions paid to limited partners for years ended December 31, 2010, 2009 and 2008 were $543,000, $1.0 million and $1.7 million, respectively. These distributions were paid on a monthly basis to our limited partners at rate of approximately 3.2% in 2010, 4% in 2009, and 10% in 2008 of their original capital contribution to us. 6 Index ITEM 6 – SELECTED FINANCIAL DATA The following selected financial data should be read together with our consolidated financial statements, the notes to our consolidated financial statements and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7 in this report. We derived the selected consolidated financial data below from our consolidated financial statements, which have been audited by Grant Thornton LLP, an independent registered public accounting firm (in thousands, except for units and per unit data): Years Ended December31, Revenues $ Interest expense Provision for credit losses Other expenses Total expenses Net (loss) income $ ) $ ) $ ) $ ) $ Net (loss) income allocated to limited partners $ ) $ ) $ ) $ ) $ Distributions to partners Weighted average number of limited partner units outstanding during the year Net (loss) income per weighted average limited partner unit $ ) $ ) $ ) $ ) $ December 31, Investment in leases and loans, net $ Total assets Bank debt Partners’ (deficit) capital: General partner ) Limited partners ) ) Accumulated other comprehensive (loss) income ) Total partners’ (deficit) capital $ ) $ ) $ $ $ 7 Index ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion provides an analysis of our operating results, an overview of our liquidity and capital resources and other items related to us.This discussion and analysis should be read in conjunction with Item 1 and the consolidated financial statements in Item 8 of this Annual Report on Form 10-K for the year ended December 31, 2010. As used herein, the terms “we,” “us,” or “our” refer to Lease Equity Appreciation Fund I, L.P. and Subsidiary. Fund Summary As discussed in more detail in Item1, we acquired a diversified portfolio of new, used or reconditioned equipment that we leased to third-parties. We also acquired portfolios of equipment subject to existing leases from other equipment lessors. Our financings were typically acquired from our General Partner. In addition, we made secured loans to end users to finance their purchase of equipment. When we commenced operations in 2003, the United States economy was experiencing strong growth, an abundance of liquidity in the debt markets and historically low credit losses.It is widely believed that the United States economy over the past few years, has suffered through the worst economic recession in over 75 years.The recession has been severe and its consequences broadly felt.Many well-known major financial institutions failed and others had to be bailed out.Unemployment soared to generational highs and has remained at such levels.Bank lending was severely reduced and became more expensive.In recent years, banks became much more reluctant to lend, and when they did, it became more expensive to borrow.If existing loans came up for renewal and were extended, they were written for reduced amounts and at higher interest rates. Also, lenders insisted on ever-tighter covenants around delinquencies and write-offs that made it more difficult to remain in compliance. In March of 2009, we faced such a renewal negotiation with our lender. Although we were able to convince our lender to leave the interest rate the same, it would not permit any more borrowings and required that all the excess cash above a 4% distribution to our limited partners be applied to principal - paying down the loan more rapidly and forgoing the last six months of reinvestment opportunity for us. The recession caused increased delinquencies and losses greater than we had projected requiring us to repay our lender the amounts borrowed against delinquent leases in addition to anticipated principal pay down. We negotiated with our lender to prevent them from foreclosing on any collateral, or requiring a fire sale of leases that would have badly impaired capital.Additionally, our General Partner has deferred payment of fees and reimbursement of expenses totaling approximately $7.7 million from inception through December 31, 2010 in order to preserve our cash.The General Partner has also waived future management fees.We entered our maturity phase in August 2009, and are prohibited under the Partnership Agreement from acquiring new leases. To date, limited partners have received total distributions ranging from approximately 46% to 60% of their original amount invested, depending upon when the investment was made.Our General Partner is working to maximize the amount that can be distributed to our limited partners in the future. The July 2010 distribution was made at the 4.0% rate that has been in effect since 2009. However, beginning in August 2010, distributions were lowered to 2.0% in order to pay down our bank loan faster in order to reduce cash payments for interest as we liquidate the lease and loan portfolio over the next few years. General Economic Overview Our portfolio performance continued to be negatively impacted by the economic problems facing the United States.The small and mid-size companies that are our loan and lease customers are especially sensitive to macro-economic trends. Key indicators of economic activity show a stalled economy.At December 31, 2010, several key economic indicators continued to show a weak economy, however a slight decline in the national unemployment rate and improved manufacturing and credit indices provide the first signs of possible improvement in the economy. · The national unemployment rate at December 31, 2010 was down slightly at 9.4% but still historically high with no meaningful decline in the unemployment rate in the near future.High unemployment results in reduced demand for goods and services and that leads to decreased revenues for the small business customers in our portfolio thereby impacting their ability to repay loan or lease obligations. · The U.S. housing market, historically a significant contributor to economic growth and wealth, continues to be depressed. The National Association of Realtors reported that the December 2010 existing home sales seasonally adjusted annual rate of 5.22 million units continued the recent month over month downward trend.The S&P/Case-Shiller Home Price Report for December 31, 2010 shows a continued decline in home prices in the fourth quarter of 2010 as compared to the third quarter of 2010 with prices down 3.9%. The continuing housing problem, both home sales and home prices, affects the small to mid-size business community in two ways: 1) the lack of new construction has eliminated an important source of business activity for small business; and 2) home equity that historically has provided credit availability to small business ownershas either disappeared or become scarce. 8 Index · Nationwide, as reported by the Administrative Office of the U.S. Courts, bankruptcies continued to rise during 2010 with 1,593,081 filed in the twelve month period ending December 31, 2010 as compared to 1,473,675 filed in the twelve month period ending December 31, 2009.Increased bankruptcies affect our performance in two ways: 1) small business customers in the portfolio may default due to bankruptcy; and 2) good performing small business customers may face reduced revenues due to bankruptcies among their customers thereby impacting their ability to repay loan or lease obligations. · The Institute of Supply Management reports that its manufacturing index improved slightly in December 2010 as did the National Association of Credit Managers index.Taken together these suggest marginal improvement in the economic climate. The various national economic problems have manifested themselves in our portfolio performance.We are seeing delinquency trends in the portfolio that are consistent with delinquency trends reported by industry groups, including the Monthly Lease and Finance Index, that track lease and loan portfolio performance.The overall delinquency trend in our portfolio is that delinquent balances are declining, but as stated above, the economy is still unsettled and periodic swings in performance may still be expected. Finance Receivables and Asset Quality Information about our portfolio of leases and loans is as follows (dollars in thousands): December 31, Investment in leases and loans, net $ $ Number of contracts Number of individual end users (a) Average original equipment cost $ $ Average initial lease term (in months) 58 53 Average remaining lease term (in months) 23 - States accounting for more than 10% of lease and loan portfolio: California 9
